
	

114 HR 3037 IH: To amend title XVIII of the Social Security Act to improve access to hospice care under the Medicare program, and for other purposes.
U.S. House of Representatives
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3037
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2015
			Mr. Reed (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to improve access to hospice care under the
			 Medicare program, and for other purposes.
	
	
 1.Short titleThis Act may cited as the Hospice Care Access Improvement Act of 2015. 2.Hospice payment reform demonstration program (a)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall conduct a demonstration program for a 1-year period during fiscal year 2016 to test the proposed hospice payment methodology revisions.
 (b)Proposed Hospice Payment Methodology Revisions definedIn this section, the term proposed hospice payment methodology revisions means revisions to the methodology for determining hospice payment rates under section 1814(i)(6)(D) of the Social Security Act (42 U.S.C. 1395f(i)(6)(D)) contained in the Fiscal Year 2016 Hospice Wage Index and Payment Rate Update and Hospice Quality Reporting Requirements as published by the Centers for Medicare & Medicaid Services on May 5, 2015 (80 Fed. Reg. 25831 et seq.).
 (c)ScopeThe Secretary shall select one Medicare administrative contractor to conduct the demonstration program. Such contractor shall conduct the demonstration program with respect to all hospice programs under that contractor’s jurisdiction.
 (d)EvaluationThe Secretary shall conduct an evaluation of the demonstration program, which shall include an analysis of the impact of the proposed hospice payment methodology revisions—
 (1)on the quality of patient care and the ability of hospice programs to provide such care; and (2)on access to hospice care for beneficiaries.
 (e)ReportNot later than March 31, 2017, the Secretary shall submit to Congress a report on the demonstration program. The report shall include—
 (1)the results of the evaluation under subsection (d); and (2)recommendations for such legislation and administrative action as the Secretary determines appropriate.
				(f)Implementation of hospice payment methodology revisions
 (1)Prohibition on implementation of revisions for fiscal years 2016 and 2017No revisions to the hospice payment methodology shall be made under section 1814(i)(6)(D) of the Social Security Act (42 U.S.C. 1395f(i)(6)(D)) for fiscal years 2016 and 2017, except for purposes of the demonstration program required to be conducted under subsection (a).
 (2)Implementation of revisions for fiscal year 2018After taking into account the results of the evaluation of the demonstration program and after making any necessary revisions, the Secretary shall implement the proposed hospice payment methodology revisions beginning with fiscal year 2018.
				3.Hospice program integrity
 (a)Medical review for certain hospice programsSection 1814(i) of the Social Security Act (42 U.S.C. 1395f(i)) is amended by adding at the end the following new paragraph:
				
					(8)Medical review for certain hospice programs
 (A)In generalThe Secretary shall implement a process for the medical review of hospice care furnished by a hospice program identified under subparagraph (B).
 (B)Identification of hospice programs for medical reviewThe Secretary shall identify hospice programs the patients of which will be subject to medical review under subparagraph (A). In identifying such programs, the Secretary shall consider multiple factors in comparison with other similarly situated hospice programs, such as—
 (i)the percentage of patients who were discharged after receiving hospice care for a period of 120 to 180 days and who were alive upon such discharge;
 (ii)the percentage of patients who are receiving hospice care from the program at the end of life who receive no skilled hospice care visits in the last week of life; and
 (iii)the level of per-patient expenditures under this title for patients of the hospice program excluding expenditures for hospice care.
 (C)Limitation on liability of beneficiary where medicare claims are disallowedThe provisions of this title relating to the limitation on liability of a beneficiary where Medicare claims are disallowed shall apply with respect to this paragraph in the same manner as they apply to subsection (a)(7)(E).
						.
 (b)Developing interventions To reduce hospital admissionsThe Secretary shall develop and publish guidance, where appropriate and in consultation with interested parties, for hospice programs to develop interventions to reduce hospital admissions and visits to hospital emergency departments by patients of such hospice programs.
			(c)Expanding who may perform pre-Hospice evaluation and counseling services
 (1)In generalSection 1812(a)(5) of the Social Security Act (42 U.S.C. 1395d(a)(5)) is amended by inserting after hospice program the following: , or services that are furnished by a registered nurse who is an employee of a hospice program in consultation, if necessary, with other members of the interdisciplinary group described in section 1861(dd)(2)(B),.
				(2)Evaluation and report
 (A)EvaluationThe Secretary shall evaluate the impact of the amendment made by paragraph (1). Such evaluation shall include an evaluation of the impact of such amendment on hospital admission rates, hospice care utilization, and length of stay in hospice programs for patients receiving services under section 1812(a)(5) of the Social Security Act (42 U.S.C. 1395d(a)(5)).
 (B)ReportThe Secretary shall submit a report to Congress containing the results of the evaluation under subparagraph (A).
					(d)Expanding hospice care access for residents using skilled nursing facilities
 (1)Medicare and skilled nursing facilitiesSection 1819 of the Social Security Act (42 U.S.C. 1395i–3) is amended— (A)in subsection (b)(4), by adding at the end the following new subparagraph:
						
 (D)Hospice program contractingIn the case of a facility that contracts with a hospice program for hospice care for its residents, such facility shall make a good faith effort to enter into a contract with more than one hospice program participating under this title that provides services in the area served by the facility, if more than one hospice program is available to serve such residents.; and
 (B)in subsection (c)(1)(A)(i), by inserting after well-being, the following: to be fully informed, in a form and manner specified by the Secretary, of any financial interest, as specified by the Secretary, the skilled nursing facility has in any hospice program to which a resident is referred,.
 (2)Effective dateThe amendments made by this subsection shall apply to skilled nursing facilities in operation 1 year after the date of the enactment of this Act.
				(e)Hospital discharge planning provisions relating to hospice care
 (1)In generalSection 1861(ee)(2) of the Social Security Act (42 U.S.C. 1395x(ee)(2)) is amended— (A)in subparagraph (D), by striking the period at the end and inserting and, in the case of individuals likely to need hospice care, the availability of such care through hospice programs that participate in the program under this title and that serve the area in which the patient resides and that request to be listed by the hospital as available.; and
 (B)in subparagraph (H)(i), by inserting or hospice care after home health services. (2)Effective dateThe amendments made by this subsection shall apply to discharges occurring on or after 90 days after the date of the enactment of this Act.
				
